Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 9-10 are cancelled.

Authorization for this examiner’s amendment was given in an interview with Agent Maki Saitoh (Registration No. 72,208) on 08/01/2022.
	

Allowable Subject Matter

	Claims 1-7 are allowed.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Maziers (US Patent Application Publication Number 2016/0001532 A1) teaches a molding process of a co-cured short fiber resin-based damping composite material, to form a multi-layer rotomolding products (i.e. centrifugal molding), and specifically discloses a process that comprises (i) at least one layer A comprising fibres embedded in a polymer resin, wherein the polymer resin is selected from epoxy resins grease (density 1.22 g/cm3 in the example, para. [0292]); and (ii) at least one layer B comprising: (Specific Gravity 1.24; Melt Density 1.08 at 230° C, may also include fibrous fillers, para. [0285-286]):  40-100 wt% aliphatic polyester, 0-50 wt. % by weight of polyolefin, 0-20% by weight of copolymers or terpolymers including the following: (a) 50-99.9% by weight of ethylene or styrene ethylene monomers, (b) 0.1-50 wt% of unsaturated monomers containing anhydride, epoxy or succinic acid, (c) 0-50 wt% of (meth)acrylates monomer (para. [0065-0071].  Maziers also teaches in an embodiment to Include at least one layer C (layer C may be the same as or different from layer B), said layer C comprising 50-99.4 wt % of polyolefin, 0.5-50 wt % of polyester, 0.1-20 wt % of copolymers or terpolymers including the following, a) 50- 99.9% by weight of ethylene or styrene monomer, b) 0.1-50% by weight of unsaturated monomers containing acid anhydride, or succinic acid, c) 0-50% by weight (Meth)acrylate monomers to form the layer C (para. [0137-0142]), and the preferred density of the foamed layer is 100-200 kg/m3 (para. [0175]). The fibers may be short fibers.

Maziers further teaches that the manufacturing method includes the following steps: (1) applying at least one to at least a part of the inner wall of the mold; a layer A comprising fibers embedded in a polymer resin; (ii) adding the composition of ply B to the mold; (iii) rotating (spinning) and heating the (iv) Optionally, further add the composition of Layer C to the mold (para. [0023-0026]). From this, it can be seen that Maziers teaches a kind of co-cured short fiber resin-based damping compound by centrifugal molding. According to the method, three kinds of raw materials can be configured, including the raw material of short fiber epoxy resin of 1.20 g/cm3, and so on. Maziers also teaches the use of release agent by applying the mold release agent into the die cavity by teaching to coat the mold with Teflon release agent to make the demolding process easier (para. [0205]).  Maziers further teaches co-curing of the resin layers by teaching to rotating and heating the mold after the deposition of the layer A, B and optional C, so that the layers are heated, and cured and vulcanized at the same time (claim 15).

Additionally, Ji (CN 102179978 A) teaches  a sandwich damping composite material, and specifically discloses the process of making the material structure that includes an outer layer, an inner layer and a damping layer, wherein the outer layer of the material is a structural layer, which is composed of fiber-reinforced resin matrix composite materials; the inner layer of the material is a sandwich layer, which is composed of closed-cell rigid foam; and the damping layer is between the outer layer and the inner layer; wherein the manufacturing material of the structural layer is fiber-reinforced resin matrix composite material, and the reinforcing material is high-strength glass fiber, high-modulus any of glass fiber and basalt fiber fabrics, the weaving method is plain weave, satin weave, twill weave, biaxial. Ji teaches that the resin matrix is epoxy resin, and the epoxy value is between 0.4 and 0.8; and the fiber weight percentage of the structural layer is 40% to 70%. The core layer is a closed-cell rigid foam, rigid foams include polyvinyl chloride foam, polyethylene foam, polystyrene foam, polyurethane foam, rigid foam. Ji also teaches that the material density is between 80-500 kg/m3; and the damping layer is made of acrylic rubber, butyl rubber, butadiene rubber, chloro-butyl rubber viscoelastic-like polymer material or modified polymer material, thereby, Ji teaches an outer layer, an inner layer and a damping layer. The co-cured short-fiber resin-based damping composite material has a two-layer fiber epoxy resin layer and a middle rubber damping layer structure, in which the rigid foam. The plastic density is between 80 and 500 kg/m3 (that is, the density is less than 0.90 g/cm3), the epoxy resin epoxy value of the structural layer is between 0.4 and 0.8 and the weight percentage of fiber is 40%-70% (usually, the greater the fiber content, the greater the density). Ji further teaches that the sandwich structure thus formed by the outer layer and the inner layer of the material to improve the integral rigidity and strength of the material and achieve the certain effect of reducing vibration, with weight reduction, heat preservation and sound insulation effects (abstract). Moreover, Ji also teaches that the sandwich damping composite material comprises of damping material layer that is selected from acrylate rubber, butyl rubber, nitrile rubber, chloro-butyl rubber viscoelastic polymer material or modified polymer material to suit the property of the final composite.  

However, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a molding process of a co-cured short-fiber resin based damping composition material comprising the steps of rotating (at a lower speed), pouring in specific sequence through a groove of different epoxy and resin material, uniformly distributing them by centrifugal force, volatilize the organic solvent, heating and cooling to decrease and increase the viscosity in specific sequence, increasing and decreasing the rotation speed in specific sequence, pressurize and heating the die cavity to cure the resin material, and finally specific sequence of cooling, depressurizing and demolding using a temperature sequence as claimed in the amended independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742